 1

 2

 3

 4

 5

 6
                                      UNITED STATES DISTRICT COURT
 7
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9       LUIS MIGUEL GONZALEZ,                            Case No. 1:18-cv-00039-DAD-JDP

10                      Petitioner,                       ORDER VACATING PRIOR FINDINGS
                                                          AND RECOMMENDSTIONS
11              v.
                                                          ECF NO. 13
12       MICHAEL SEXTON,1
                                                          FINDINGS AND RECOMMENDATIONS
13                     Respondent.                        THAT RESPONDENT’S MOTION TO
                                                          DISMISS BE DENIED
14
                                                          OBJECTIONS DUE WITHIN FOURTEEN
15                                                        DAYS

16                                                        ECF NO. 8

17            Petitioner Luis Miguel Gonzalez, a state prisoner without counsel, seeks a writ of habeas

18       corpus under 28 U.S.C. § 2254. Respondent moved to dismiss the petition, arguing that it is

19       untimely. ECF No. 8. United States Magistrate Judge Michael J. Seng issued findings and

20       recommendations that the court grant respondent’s motion to dismiss, noting that petitioner had

21       not opposed the motion. See ECF No. 13 at 2. The court later received petitioner’s opposition

22       to respondent’s motion and his objections to the findings and recommendations. See

23       ECF Nos. 14, 18. Upon review of the petition, opposition to motion to dismiss, objections to

24       the findings and recommendations, we conclude that the prior findings and recommendations

25       should be vacated and that respondent’s motion to dismiss should be denied.

26
     Michael Sexton, the warden of petitioner’s institution of incarceration, is the appropriate
     1

27 respondent. See Smith v. Idaho, 392 F.3d 350, 354-55 (9th Cir. 2004). The clerk of court is
   directed to amend the caption to show Michael Sexton, not “On Habeas Corpus,” as respondent.
28


                                                      1
 1       I.   Statute of limitations                                                                        `

 2            The Antiterrorism and Effective Death Penalty Act of 1996 has a one-year statute of

 3       limitations for a state prisoner to file a federal habeas petition. 28 U.S.C. § 2244(d)(1). The

 4       one-year period begins on the latest of the four dates:

 5                    (A) the date on which the judgment became final by the conclusion
                          of direct review or the expiration of the time for seeking such
 6                        review;
 7                    (B) the date on which the impediment to filing an application
                          created by State action in violation of the Constitution or laws
 8                        of the United States is removed, if the applicant was prevented
                          from filing by such State action;
 9
                      (C) the date on which the constitutional right asserted was initially
10                        recognized by the Supreme Court, if the right has been newly
                          recognized by the Supreme Court and made retroactively
11                        applicable to cases on collateral review; or
12                    (D) the date on which the factual predicate of the claim or claims
                          presented could have been discovered through the exercise of
13                        due diligence.
14       Id.; see also Hasan v. Galaza, 254 F.3d 1150, 1153 (9th Cir. 2001).

15            This petition falls into the fourth category; the one-year period began on the date when

16       petitioner discovered the facts giving rise to his ineffective-assistance-of-counsel claim.

17       Petitioner claims that he received ineffective assistance of counsel from his appellate attorney

18       because, among other reasons, she failed to keep him informed of the status of his case

19       throughout his appeal, despite petitioner’s repeated attempts to contact her and his family’s

20       requests for information. See ECF No. 1 at 4; ECF No. 18 at 2, 5-6. In his objections to

21       findings and recommendations, petitioner states under penalty of perjury that he learned for the

22       first time on April 7, 2017, that his appeal had already been briefed and decided. See

23       ECF No. 18 at 2; ECF No. 14 at 5.2 Respondent has filed a reply to petitioner’s objections, but

24       respondent does not challenge the fact that petitioner learned the outcome of the appeal on

25
     2
26  He also states that despite his repeated requests—and a direction from the State Bar of
   California—his appellate counsel still has not given him the records pertaining to his case. See
27 ECF No. 1 at 14-15; ECF No. 14 at 3-5; ECF No. 18 at 30. Petitioner’s appeal was decided on
   June 21, 2016. See ECF No. 18 at 33.
28


                                                        2
 1   April 7, 2017. See ECF No. 16. It is thus undisputed that petitioner learned the outcome of his `

 2   appeal on April 7, 2017, and so the one-year limitation period began on that date. See Hasan,

 3   254 F.3d at 1154 (holding that one-year limitation period began on date when petitioner

 4   learned of his counsel’s deficient performance and prejudice resulting from deficient

 5   performance). The one-year period ended on April 7, 2018, and the petition was filed in this

 6   case on January 8, 2018. See ECF No. 1. The petition is therefore timely. The court need not

 7   decide whether the one-year period should have been tolled.

 8   II.   Petitioner’s motion for discovery
 9         Petitioner moves for copies of certain documents and materials pertaining to his state

10   proceedings, see ECF No. 18 at 38-40, and we construe petitioner’s motion as a motion for

11   discovery under Rule 6 of the Rules Governing Section 2254 Cases. Petitioner indicates in his

12   motion that because his appellate counsel still has not provided him with the materials

13   requested, petitioner cannot litigate his habeas petition in this case. See id. at 39-40.

14   Respondent has not objected to petitioner’s request for discovery. The court should allow

15   petitioner to learn the facts of his own case and pursue remedies permitted by law. Although

16   respondent’s answer would include certain court documents from petitioner’s state proceedings

17   under Rule 5, it seems unlikely that respondent can obtain and produce other materials that

18   petitioner has not received from his counsel. Thus, the court should grant petitioner leave to

19   conduct at least limited discovery in this case. Under Rule 6, the court must appoint counsel

20   for petitioner when it grants leave to conduct discovery. If the court adopts these findings and

21   recommendations, appointment of counsel will be considered for the limited purpose of

22   assisting petitioner with discovery.

23   III. Order
24         The findings and recommendations dated April 12, 2018, ECF No. 13, is vacated. The

25   clerk of court is directed to amend the case caption to show Michael Sexton, not “On Habeas

26   Corpus,” as respondent.

27   IV. Findings and recommendations
28         We recommend that the court deny respondent’s motion to dismiss. ECF No. 8. Under


                                                     3
 1    28 U.S.C. § 636(b)(1)(B) and Rule 304 of the Local Rules of Practice for the United States       `

 2    District Court, Eastern District of California, these findings and recommendations are

 3    submitted to the United States District Court Judge presiding over this case. Within fourteen

 4    days of the service of these findings and recommendations, any party may file written

 5    objections to the findings and recommendations with the court and serve a copy on all parties.

 6    That document must be captioned “Objections to Magistrate Judge’s Findings and

 7    Recommendations.” The presiding District Judge will then review the findings and

 8    recommendations under 28 U.S.C. § 636(b)(1)(C).

 9
     IT IS SO ORDERED.
10

11
     Dated:   January 4, 2019
12                                                      UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    4
